DETAILED ACTION
Status of Application
Claims 1-18 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20190212823 A1), further in view of Kim et al. (US 20100295809 A1).
Regarding claim 1, Keller teaches a system for detecting touches to skin of a user by the user, wherein the user is wearing an augmented reality/virtual reality headset, (Para 6, 87)
the system comprising: an emitter that generates an electrical signal, the emitter comprising a first electrode and a second electrode, with at least one of the first electrode and the second electrode adapted to be in contact with the skin on a first arm of the user, (Para 78-85, 162-163. So the transducers are the electrodes that emits signal and some of the transducers are the receivers)
wherein a first path is established between the first electrode through the user's skin on the first arm to the second electrode, (Para 78-85, 162-163. So first electrical path is through the user’s body)
wherein a second path is established between the first electrode through a second arm of the user to the second electrode when the user contacts the first arm and the second arm; (Para 78-85, 162-163. The second path is the direct touch between the two arms)

and a controller in communication with the receiver, wherein the controller receives the signal and identifies an increase in the electrical signal received by the receiver to indicate contact between the first arm and the second arm. (Para 162-163)
However Keller does not teach the signal and path is electrical. 
However Kim teaches the signal and path is electrical. (Para 21-23)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Keller with Kim to teach the signal is electrical in order to produce the predictable result of detecting contacting of the arms by adopting signal as taught by Kim.

	Regarding claim 2, Keller and Kim already teach the system of claim 1, 
And Keller further teaches wherein the receiver is located on the headset. (Para 182.  So the data is further reported to the headset. The receiver in the headset and the receiver in the arm form the receiver)

Regarding claim 3, Keller and Kim already teach the system of claim 1, 
And Keller further teaches wherein the receiver is located on the second arm.  (Para 78-85, 162-163. Either device on both arms can act as the receiver)

Regarding claim 4, Keller and Kim already teach the system of claim 1, 


Regarding claim 5, Keller and Kim already teach the system of claim 1, 
However Keller already teaches that the signal is a AC signal (Para 84)
However Keller does not teach that the signal a low-voltage AC signal oscillating at megahertz frequencies.
However Kim teaches he signal a low-voltage AC signal oscillating at megahertz frequencies for propagation in human body. (Para 23)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Keller with Kim to teach the signal a low-voltage AC signal oscillating at megahertz frequencies in order to produce the predictable result of detecting contacting of the arms by adopting signal frequency as taught by Kim.

Regarding claim 6, Keller and Kim already teach the system of claim 1, 
And Keller further teaches wherein the second electrical path generates an airborne signal emanating from the user's body. (Para 157, 162. So there is hover signal path)

Regarding claim 7, Keller and Kim already teach the system of claim 6, 
And Keller further teaches wherein the receiver detects the airborne signal. (Para 157, 162. So there is hover signal path)

Regarding claim 8, Keller and Kim already teach the system of claim 1, 
And Keller further teaches further comprising: a tracking system for tracking the user. (Para 78-85, 162-163. So the system detect whether the arms touches each other or not)

Regarding claim 9, Keller and Kim already teach system of claim 8,
And Keller further teaches wherein the controller indicates contact only when the tracking system indicates the first arm is in proximity to the second arm. (Para 78-85, 162-163. So the system detect whether the arms touches each other or not)

Regarding claim 10, Keller and Kim already teach the system of claim 1, 
And Keller further teaches wherein the controller identifies an increase in the electrical signal by comparing a first derivative of the electrical signal to a threshold.  (Para 162. 190. So the phase and amplitude differences are the first derivative of the electrical signal as they are derived from the electrical signal.)

Regarding claim 12, Keller and Kim already teach the system of claim 8, 
And Keller further teaches wherein the tracking system is selected from the group consisting of an optical system, a camera-based system, LIDAR, a magnetic system, and an inertial measurement unit. (Para 203. Tracking system includes the sensor 145)



Regarding claim 14, Keller and Kim already teaches the method of claim 13, 	However Keller and Kim do not teach the method further comprising: using a tracking system to track a position of the first arm relative to the second arm; and monitoring the secondary electrical path when the tracking system indicates that the first arm is proximate the second arm.
However Keller already teaches using the camera to confirm the first arm is proximate to the second arm after the electrical data indicated that the first arm is proximate to the second arm. (Para 182)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Keller and Kim with the additional teaching of the Keller to teach  the method further comprising: using a tracking system to track a position of the first arm relative to the second arm; and monitoring the secondary electrical path when the tracking system indicates that the first arm is proximate the second arm so the touch of the arms are actually confirmed by the electrical signal after camera determines that the arms are touching which would offer an alternative method of confirmation.

Regarding claim 15, refer to rejection for claim 10.

Regarding claim 16, refer to rejection for claim 1 as the received is worn by the user and it is in contact with every part of the body directly or indirectly.


Regarding claim 18, refer to rejection for claim 3.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HANG LIN/           Primary Examiner, Art Unit 2626